Citation Nr: 9922753	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a renal mass, 
claimed as cancer of the kidney, secondary to ionizing 
radiation exposure.

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for an anxiety 
disorder, secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The appellant served on active duty from March 1943 to 
January 1948.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1997.  The requested development 
has been completed to the extent possible and the case has 
been returned to the Board for appellate consideration.  This 
appeal originates from a decision dated in September 1994, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that the appellant, through his 
representative, has argued that the February 1998 VA 
examination was inadequate.  However, upon review of that 
report including the renal ultrasound report and follow-up 
addendum dated in February 1999, the Board concludes that the 
medical development has been completed as requested and the 
record is adequate for a fair disposition of the appellant's 
claims.  In response to the representative's concern, the 
Board notes that the VA examiner recommended follow-up at six 
months to verify the stability of the identified left lower 
pole cyst.  The record further confirms that a computerized 
tomography of the abdomen and pelvis were completed with and 
without contrast in May 1998, and the remand request only 
required an opinion on etiology of the mass if it was 
determined to be cancer. 


FINDINGS OF FACT

1. The record reflects that a renal mass was first reported 
in 1992, many years after service discharge, and there is 
no competent evidence to relate that finding to service or 
to confirm a diagnosis of renal cancer secondary to 
ionizing radiation.

2. Service connection for an anxiety disorder was denied by 
the Board in October 1985 and again in February 1990.

3. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for an anxiety 
disorder while new, in that it has not been previously 
considered by VA, is not material to the incurrence or 
aggravation of an anxiety disorder during service or any 
incident therein.


CONCLUSIONS OF LAW

1. The appellant's claim for service connection for a renal 
mass to include kidney cancer secondary to ionizing 
radiation is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2. The February 1990 Board decision denying the appellant's 
claim to service connection for an anxiety disorder is 
final; evidence submitted since that decision does not 
constitute new and material evidence which allows the 
Board to reopen and review the appellant's claim.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

In addition, pursuant to 38 C.F.R. § 3.311, where is it 
determined that a veteran was exposed to ionizing radiation 
as a result of participation in the atmospheric testing of 
nuclear weapons, the occupation of Hiroshima or Nagasaki, 
Japan from September 1945 until July 1946 or other activities 
as claimed and the veteran subsequently developed a 
radiogenic disease and such disease first became manifest 
within the period specified in paragraph (b)(5) of this 
section, service connection is in order.  In this regard, 
kidney cancer is deemed to be a radiogenic disease for which 
a presumption of service connection is available where the 
cancer becomes manifest 5 years or more after exposure.  See 
3.311(b)(2)(xii).

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
a renal mass to include kidney cancer secondary to ionizing 
radiation.  While he has argued that he developed either the 
renal mass or kidney cancer as a result of exposure to 
ionizing radiation, the record as a whole does not provide 
competent evidence from a medical expert to relate any 
current renal abnormality to the appellant's period of 
service or any incident therein.  In fact, on VA examination 
in February 1998 and on the follow-up report dated in 
February 1999, it was noted that the appellant underwent 
computerized tomography (CT) scans of the abdomen and pelvis, 
with and without contrast, as well as renal ultrasound which 
revealed no kidney abnormalities on the right and the 
presence of a complex cyst on the lower pole of the left 
kidney.

In the absence of any additional competent evidence to 
establish that the appellant has cancer of the kidney 
secondary to ionizing radiation or to relate the presence of 
the complex renal cyst on the lower pole of the left kidney 
to service, the appellant's claim fails to the meet the 
threshold pleading requirement of a well grounded claim.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between any current renal findings and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and statements with respect to his claim; 
however, through these statements alone, he cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
beliefs as to his current diagnosis and it's relationship to 
service because his current diagnosis and it's relationship 
to any causative factor or other disability, as noted above, 
is a medical conclusion and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete her application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

The Board acknowledges that it has decided the current appeal 
for service connection on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the appellant has been given adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that he has not been prejudiced by the 
decision herein as his claim, based upon the merits of the 
issue inherently includes the assertion that it meets the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).

The Board further notes that the appellant's representative 
has argued that certain provisions of VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, (M21-1) are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  However, Part VI, paragraph 2.10f and 
paragraph 1.01b, cited by the representative as authority for 
this position, are found to be interpretive in nature as they 
do not speak to whether a specific disability is to be 
granted or denied; nor do they impinge upon a benefit or 
right enjoyed by the appellant.  Accordingly, they are 
considered to be no more than "administrative directions to 
the field containing guidance as to the procedures to be used 
in the adjudication process," and as such are not found to 
create enforceable rights with respect to specific 
disabilities.  See Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 14, 1999).


II.  New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for an anxiety disorder 
secondary to ionizing radiation, the Board considers all 
evidence submitted by the appellant or obtained on his behalf 
since the last final denial in order to determine whether 
this claim must be reopened and readjudicated on it's merits.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, 
service connection for an anxiety disorder was denied by the 
Board in October 1985 and again in February 1990.  The Board 
noted that the service medical records, including the service 
separation examination dated in January 1948, revealed no 
evidence of an anxiety disorder.  Furthermore, while private 
treatment reports dated from the 1960's to the 1980's 
documented treatment for numerous complaints including 
psychoneurotic symptoms and a VA examination report dated in 
May 1984, noted a diagnosis of chronic anxiety, there was no 
evidence of an anxiety disorder during service or within one 
year of service discharge.  The Board further concluded that 
chronic anxiety, among other things, was not shown to be 
related to any possible exposure of the appellant to ionizing 
radiation or to any other event in service.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish either the incurrence 
or aggravation of an anxiety disorder during service or to 
relate any current anxiety disorder to ionizing radiation 
exposure.  Evidence submitted or obtained in support of the 
appellant's petition includes the appellant's contentions, VA 
outpatient treatment reports dated from 1993 to 1997, and 
Social Security Administration records dated from 1975 to 
1985.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection.  
However, it is not found to be material as it fails to 
address the issue at hand in this case, specifically, the 
incurrence or aggravation of an anxiety disorder during 
service or to relate the presence of any current anxiety 
disorder to exposure to ionizing radiation.  While the 
appellant has argued that it is his belief that his reported 
radiation exposure during service has caused the anxiety 
disorder to develop, in the absence of an expert opinion, 
this statement is not deemed to be of sufficient probative 
value to be material and serve as the basis for reopening the 
appellant's claim.  See Espirtu v. Derwinski, 2 Vet.App. 492 
(1992)( where the Court held that the lay neighbors of the 
veteran were not capable, on the facts as presented, of 
providing a probative diagnosis as to the cause of the 
veteran's death and, hence, this evidence is not material.)  

The appellant's contentions regarding the incurrence or 
aggravation of the anxiety disorder are essentially 
reiterations of his arguments which were previously 
considered by the Board and the remainder of the medical 
evidence documents treatment for various disorders including 
anxiety but does not provide any basis to relate that 
disorder to the appellant's period of active duty.  
Accordingly, this evidence is not found to be so significant, 
either by itself or in connection with evidence already of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In view of the above and the lack of any additional new and 
material evidence, the claim for service connection for an 
anxiety disorder secondary to ionizing radiation exposure is 
not reopened.



ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

